Citation Nr: 0714101	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  02-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a left ankle or 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to June 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In part, the RO denied service 
connection for asthma, temporomandibular joint syndrome 
(TMJ), residuals of a cervical spine injury to include 
headaches and numbness of the right arm, a right shoulder 
disability, a bilateral knee disability, and a left ankle or 
foot disability.  During the course of the appeal, 
jurisdiction over the case was transferred to the RO in 
Roanoke, Virginia.

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Washington, DC.  The 
record was held open for 30 days to allow for the submission 
of additional evidence; however, no additional evidence was 
submitted within that time.

In August 2004, the Board granted service connection for 
residuals of a cervical spine injury to include headaches and 
numbness of the right arm, and remanded the remaining issues 
for further development.  Then, in a November 2005 rating 
decision, the RO granted service connection for asthma and 
TMJ.  In April 2006, the Board remanded the issues of 
entitlement to service connection for a right shoulder 
disability, a bilateral knee disability, and a left ankle or 
foot disability,
 for further development and adjudication

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

When the veteran's claims were previously before the Board 
in April 2006, they were remanded for further development.  
In doing so, the Board directed that the veteran's claims 
file be referred to the examiner who completed the September 
2005 VA joints examination.  Based on a review of the claims 
file, to include the service medical records in the manilla 
envelop (particularly the reports of medical history and 
medical examination), the examiner was asked to state 
whether it is at least as likely as not that the veteran's 
current right shoulder disability, bilateral knee 
disability, and left foot or ankle disability are related to 
service.  

The record reveals that the RO requested a VA joints 
examination on September 19, 2006.  The only medical report 
associated with the veteran's claims file after this request, 
however, is a duplicate copy of the original September 2005 
joints examination.  In this regard, the Board notes that the 
December 2006 supplemental statement of the case indicates 
that there was an October 2006 VA examination conducted at 
the Washington DC VA Medical Center.  Here, the Board also 
notes that the duplicate copy of the September 2005 
examination report contains a header indicating that the date 
of examination was October 12, 2006.  This header also 
contains the name of the examining physician and states that 
the status is "completed."  Thereafter, however, the 
examination report is merely a duplicate of the previous 
examination report already associated with the veteran's 
claims file.  

Based on the foregoing, the Board therefore reluctantly 
concludes that this matter must be remanded for compliance 
with the Board's April 2006 remand instructions.  As the 
Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).   To the 
extent that a VA examination was conducted in October 2006 
that complies with the Board's previous remand, then a re-
examination of the veteran would, of course, not be 
necessary.  A copy of any October 2006 report, however, must 
be associated with the veteran's claims file.  In this 
respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Washington 
DC, VA Medical Center and request a copy of 
all medical and treatment records for the 
veteran, not already associated with the 
claims file, to include any VA examination 
reports dated in October 2006.  The aid of 
the veteran in securing these records, to 
include providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  After all necessary evidentiary 
development has been completed, if an 
October 2006 VA examination report has not 
been associated with the veteran's claims 
file that complies with the Board's April 
2006 remand instructions, the veteran's 
claims file, to include a copy of this 
REMAND, is to be referred to the examiner 
who completed the September 2005 VA joints 
examination.  Based on a review of the 
claims file, to include the service 
medical records in the manilla envelop 
(particularly the reports of medical 
history and medical examination), the 
examiner should state whether it is at 
least as likely as not that the veteran's 
current right shoulder disability, 
bilateral knee disability, and left foot 
or ankle disability are related to 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

If the examiner who completed the 
September 2005 VA joints examination 
report is not available, another physician 
with appropriate expertise may furnish the 
necessary review and opinion.

3.  To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for a right shoulder 
disability, entitlement to service 
connection for a bilateral knee 
disability, and entitlement to service 
connection for a left foot or ankle 
disability.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




